t c memo united_states tax_court jack r and patricia j finnegan petitioners v commissioner of internal revenue respondent docket no filed date jack r finnegan pro_se louis b jack for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the issue for decision is whether petitioners are entitled to deduct various costs incurred in connection with their construction and attempted sale of a house under sec_162 findings_of_fact oral stipulations were made at trial the oral stipulation of facts and the referenced exhibits are incorporated herein by this reference petitioners husband and wife resided in santa ana california at the time they filed their petition during petitioner jack r finnegan mr finnegan was a construction consultant mr finnegan ran his construction consulting business out of his home in santa ana as a construction consultant mr finnegan was hired by third parties to construct and estimate the cost of projects such as houses banks restaurants schools and hospitals to help put bids together and to act as an arbitrator architect quantity surveyor developer project manager or general contractor as a construction consultant mr finnegan was paid a fixed amount for each project he was compensated regardless of whether the project was sold during in addition to his job as a construction consultant mr finnegan constructed a house located pincite avenida acapulco in san clemente california the acapulco all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure house mr finnegan was not compensated for his work on nor hired by a third party to build the acapulco house mr finnegan had a construction trailer which he used as an office parked at the acapulco house mr finnegan maintained a telephone line water electric and other utilities at the acapulco house mr finnegan performed substantial amounts of work to construct the acapulco house including but not limited to laying and staking the building making the exterior door frames window frames and arched brick work manufacturing the round top stained glass and leaded glass windows manufacturing and finishing the cathedral coffered inverted pyramidal and beamed ceilings and designing and installing a complete irrigation and drainage system petitioners tried but were unable to sell the acapulco house mr finnegan was not a licensed real_estate broker and petitioners never listed the acapulco house with a real_estate broker or sales agent instead petitioners put a for sale sign in front of the house and ran a classified advertisement starting in date in the orange county register as of the time of trial the acapulco house had not been sold during the last years mr finnegan constructed only one other house for sale which was sold in or where he was not acting as a construction consultant on date petitioners timely filed their federal_income_tax return for the original return on schedule c of the original return mr finnegan listed his principal business or profession as construction consultant in addition to other income petitioners reported dollar_figure in gross_receipts from the construction consulting business which consisted of payments from columbo construction co for work on two elementary schools in ridgecrest california and hil- gan development corp for repairing an apartment building in tustin california completing a security gates contract and managing the apartment building in tustin california the original return showed a tax_liability of dollar_figure petitioners paid this amount on date petitioners filed an amended_return for the amended_return which showed a revised tax_liability of dollar_figure and sought a refund of dollar_figure on schedule c of the amended_return which listed mr finnegan's principal business or profession as construction consultant petitioners claimed an additional dollar_figure of expenses the additional expenses petitioners incurred all of the additional expense sec_3 these additional expenses are the result of petitioners' claiming new items or increasing the amount for items claimed on the original return respondent concedes that petitioners substantiated the following amounts continued in connection with their construction and attempted sale of the acapulco house the real_estate activity in date the internal_revenue_service irs assigned petitioners' refund claim to office_auditor monte kruse mr kruse on or about date mr kruse proposed a partial_disallowance of the refund claim on or about date mr kruse sent petitioners a letter formal notice of partial claim disallowance which allowed dollar_figure of the refund claim petitioners protested the proposed partial_disallowance and on date the case was referred to the appeals_office on date dollar_figure of the tax was abated on or about date the examination_division notified petitioners that dollar_figure would be refunded continued item advertising commissions and fees repairs and maintenance supplies utilities mortgage interest total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners concede any difference between the new or increased amounts and the amounts respondent concedes we use the term real_estate activity for convenience only on date the appeals_office referred the case back to the examination_division the case was assigned to revenue_agent kurt bensworth mr bensworth sometime after date mr bensworth issued a report recommending full disallowance of the refund claim on date the irs mailed a notice_of_deficiency to petitioners asserting a deficiency of dollar_figure--the amount of the refund claim which was previously allowed and abated opinion petitioners contend that the real_estate activity was part of the construction consulting business or alternatively that it was a separate trade_or_business respondent argues that the real_estate activity was not part of petitioners' construction consulting business furthermore respondent contends that the real_estate activity was not itself a trade_or_business therefore according to respondent sec_162 does not support the deductibility of the additional expenses respondent alternatively argues that if the real_estate activity was part of petitioners' construction consulting business or was itself a trade_or_business then the additional expenses must be capitalized respondent concedes that mr finnegan was in the trade_or_business of being a construction consultant a whether the real_estate activity was part of the construction consulting business mr finnegan ran the construction consulting business out of his home in santa ana as a construction consultant mr finnegan worked for third parties he was compensated regardless of whether the projects he constructed were sold there is no evidence that he was responsible for selling the projects he constructed mr finnegan had a separate office and telephone line for the real_estate activity at the acapulco house in san clemente mr finnegan was not hired by a third party to build the acapulco house his receipt of any money from his work on the acapulco house was conditioned upon its sale and petitioners were responsible for selling the acapulco house after reviewing all the facts and circumstances we find that the real_estate activity was not part of petitioners' construction consulting business petitioners therefore were not entitled to deduct the additional expenses as costs of the construction consulting business b whether the real_estate activity was a separate trade_or_business deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed rule a 503_us_79 taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 the supreme court has stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify 480_us_23 whether a taxpayer is in a trade_or_business requires an examination of the facts and circumstances of each case 312_us_212 see also commissioner v groetzinger supra pincite a taxpayer may engage in more than one trade_or_business at the same time 295_us_134 74_tc_525 affd without published opinion 681_f2d_805 3d cir a taxpayer who engaged in only one venture can be found to be in a trade_or_business see 87_tc_1206 78_tc_234 these two cases however are distinguishable from the case at bar in s h inc v commissioner supra the taxpayer's primary business was acquiring improved real_property and either leasing or operating it in the taxpayer acquired acres of unimproved land the whiteside farm which he considered to be a good investment in griffin grocery co griffin approached the taxpayer about purchasing acres of the whiteside farm this transaction failed but the taxpayer and griffin agreed that the taxpayer would construct a warehouse on the whiteside farm and griffin would sublease the warehouse from the taxpayer for years griffin had an option to purchase the land and warehouse after years for a fee or after years without payment merely by notifying the taxpayer of its election to exercise the option the taxpayer stipulated that this sublease agreement was an installment_sale of the warehouse and land to griffin the court in holding that the taxpayer's activity constituted a trade_or_business focused on the preexisting arrangement to sell transfer the whiteside farm to a specific party who was committed to take it s h inc v commissioner supra pincite the court characterized this transaction as not being a speculative venture id pincite mr finnegan's real_estate activity however was a speculative venture and there was no preexisting arrangement nor any arrangement for the transfer of the acapulco house to any specific party let alone someone who was committed to pay for it in morley v commissioner supra the taxpayer was in the trade_or_business of selling real_estate for commission as a broker in date the taxpayer entered a contract giving the taxpayer the right to purchase acres of property the elm farm the taxpayer did not have a particular repurchaser in mind at the time he entered the contract but intended promptly to attempt to resell the elm farm if he purchased it the taxpayer purchased the elm farm in date from date to date the taxpayer was negotiating the sale of the elm farm to a third party mr pflug in date the real_estate market collapsed and mr pflug and the taxpayer terminated negotiations because of the real_estate market collapse the taxpayer was unable to sell the elm farm to other purchasers although he attempted to do so the court stated that a taxpayer engaged in a single venture can be found to be in a trade_or_business in situations where at the time the property was acquired by the taxpayer he intended promptly to resell the property and the objective facts show that he proceeded to attempt to implement that intent morley v commissioner supra pincite in finding that the taxpayer was engaged in a trade_or_business regarding his activity involving the elm farm the court relied primarily upon the negotiations between the taxpayer and mr pflug and secondarily on the fact that the taxpayer had no financial resources because the taxpayer's net_worth was tied up in nonliquid assets which would allow him to cover the carrying charges on the elm farm id pincite unlike the taxpayer in morley mr finnegan was not a real_estate broker and he never listed the acapulco house with a broker or agent there were no negotiations with prospective purchasers for the sale of the acapulco house near or after its completion and mr finnegan had significant financial resources petitioners also still owned the acapulco house years after construction was completed mr finnegan did not meet his burden of proving that the real_estate activity was a trade_or_business and the objective facts do not support petitioners furthermore when evaluating whether a taxpayer's activities with respect to real_estate amount to a trade_or_business we consider the nature and purpose of the acquisition of the property and the duration of the ownership the continuity of we note that petitioners listed their taxable_income as being dollar_figure on the original return and dollar_figure on the amended_return these totals were derived from their income from the construction consulting business rental income taxable interest_income tax-exempt_interest income dividend income a director's fee and income from a capital_gain_distribution sales or sales-related activity over a period of time the volume and frequency of sales the extent to which the taxpayer or his agents have engaged in sales activities by developing or improving the property soliciting customers and advertising and the substantiality of sales when compared to other sources of the taxpayer's income 91_tc_660 no one of these factors however is determinative id the factors set forth in polakis weigh against mr finnegan as to the nature and purpose of the construction of the acapulco house a lack of business intent can be inferred from petitioners' ownership of the acapulco house for more than years after mr finnegan completed construction mr finnegan's sales were not continuous frequent or voluminous he sold only one home during the last years which he constructed mr finnegan never hired a real_estate agent or broker and his efforts to sell the acapulco house were limited to putting a for sale sign in front of the house and running a classified advertisement in a local newspaper petitioners have not offered any credible explanation why the acapulco house remained unsold at the time of trial years after mr finnegan completed its construction finally petitioners had no income from the real_estate activity and substantial income from other sources after reviewing all the facts and circumstances we hold that the real_estate activity was not a trade_or_business even though mr finnegan devoted time and effort to the real_estate activity it was not regular and continuous by so holding we need not decide whether the real_estate activity was engaged in for profit petitioners therefore were not entitled to deduct any of the additional expenses under sec_162 we note that in so holding we need not decide whether these amounts need to be capitalized in reaching all of our holdings herein we have considered all arguments by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent mr finnegan claims that the real_estate market hit hard times after he completed construction of the acapulco house there is no evidence however that the market remained poor for the entire years after he completed construction
